DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Futami (US. Pub: 2010/0259153 A1). 
Regarding claim 1, Futami discloses (in at least figs. 4-6 and 8) a vehicle lamp (100) comprising: a lamp unit including a first lamp unit (see fig. 8) and a second lamp unit (see fig. 8) each provided with a light transmitting member (30) made of a transparent plate ([0029]) and configured to irradiate light emitted from a light emitting element (40) including a light emitting diode ([0032]) toward a front of the vehicle lamp (not shown; see [0029]) through the light transmitting member (30) wherein, in the lamp unit, in each of the first and second lamp units (100; see fig. 8), the light transmitting member (30) includes a direct light controller (21, 22) that directly emits light incident from the light emitting element onto the light transmitting member (30), toward the front of the vehicle lamp (s), and a total reflection controller (see figs. 5 and 6) that totally reflects the light and then emits the light toward the front of the vehicle lamp, a total reflection surface of the total reflection controller (21, 22) is divided into a plurality of reflection regions (see figs. 5 and 6) in a circumferential direction around the direct light controller (21, 22) a plurality of horizontal diffusion lenses (24, 27) that diffuses the light emitted from the light transmitting member (30) in a horizontal direction is formed on an emission surface of the light transmitting member (30) of the lamp unit, and a plurality of oblique diffusion lenses (see at least fig. 4-6) that diffuses the light emitted from the light transmitting member (30) in an oblique direction with respect to the horizontal direction (see figs. 5 and 6) is formed on an emission surface of the light transmitting member of the second lamp unit (see at least figs. 4-6 and 8).
Regarding claim 2, Futami discloses (in at least figs. 4-6 and 8) the light emitting element (40) of the first lamp unit (100 of fig. 8) is disposed such that a lower end edge of the light emitting surface of the light emitting element extends in the horizontal direction (see fig. 5), and the light emitting element (40) of the second lamp unit (100 of fig. 8) is disposed such that a lower end edge of the light emitting surface of the light emitting element extends in the oblique direction (see figs. 4-6 and 8).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record fails to teach or suggest in the light transmitting member of the first lamp unit, a diffusion angle of a horizontal diffusion lens element formed on an emission surface of the direct light controller is set to be larger than a diffusion angle of a horizontal diffusion lens element formed on an emission surface of the total reflection controller, and in the light transmitting member of the second lamp unit, a diffusion angle of the oblique diffusion lens element formed on an emission surface of the direct light control unit is set to be larger than a diffusion angle of an oblique diffusion lens element formed on an emission surface of the total reflection controller.




Regarding claim 4, the prior art of record fails to teach or suggest in the light transmitting member of the first lamp unit, the emission surface of the total reflection controller is divided into an inner peripheral side annular region and an outer peripheral side annular region, and a diffusion angle of the horizontal diffusion lens element formed on the inner peripheral side annular region is set to be larger than a diffusion angle of a horizontal diffusion lens element formed on the outer peripheral side annular region, and in the light transmitting member of the second lamp unit, the emission surface of the total reflection controller is divided into an inner peripheral side annular region and an outer peripheral side annular region, and a diffusion angle of an oblique diffusion lens element formed on the inner peripheral side annular region is set to be larger than a diffusion angle of an oblique diffusion lens element formed on the outer peripheral side annular region. Claims 5 and 6 are rejected due to their dependency upon clam 4. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the list in the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875